       Case 3:18-cv-01619-MEM Document 30 Filed 11/16/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MAXAZINA BROWN,                       :

                Plaintiff             :   CIVIL ACTION NO. 3:18-1619

       v.                             :         (JUDGE MANNION)

ANDREW SAUL, Commissioner             :
of Social Security,
                                      :
                Defendant
                                      :


                                 ORDER

     Pending before the court is the report of Magistrate Judge Gerald B.

Cohn, which recommends that the decision of the Commissioner of Social

Security denying the plaintiff’s claim for Supplemental Security Income be

reversed and the action be remanded to the Commissioner for further

proceedings. (Doc. 29). No objections have been filed to the report and

recommendation. Upon review, the report will be adopted in its entirety.

     In considering plaintiffs’ appeal in this matter, Judge Cohn has

determined that the plaintiff made a showing of clear prejudice or unfairness

at the administrative hearing that stemmed from her unrepresented status.

In addition, Judge Cohn determined that the ALJ erred in his reliance on the

residual functional capacity assessment of the single decision maker.
       Case 3:18-cv-01619-MEM Document 30 Filed 11/16/20 Page 2 of 3




      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      Upon review of Judge Cohn’s report and recommendation, the court

finds no clear error of record. Moreover, the court agrees with the sound

reasoning which led Judge Cohn to his conclusions. As such, the court will

adopt the report and recommendation in its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The report and recommendation of Judge Cohn (Doc. 29) is

      ADOPTED IN ITS ENTIRETY as the decision of the court.

      (2) The final decision of the Commissioner denying plaintiff’s

      claims is REVERSED.

                                      -2-
             Case 3:18-cv-01619-MEM Document 30 Filed 11/16/20 Page 3 of 3




        (3) The instant action is REMANDED to the Commissioner for

        further proceedings.

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                            S/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: November 16, 2020
18-1619-02




                                         -3-
